PER CURIAM.
We do not think it. necessary to add anything to the opinion of the District Judge, concurring with him in the conclu,*555sion that the claimant has not satisfactorily shown that the valves through which the steam made its way were closed when the steamer sailed. The damages have been calculated in accordance with the rule laid down by this court in The Styria, toi Fed. 728, 41 C. C. A. 639. We see no reason to modify the views-therein expressed.
The decree is affirmed, with interest and costs.